EXHIBIT 10.1






March 27, 2007
Mr. Matthew Hill
__________________
__________________
 
Dear Mr. Hill:
 
I am pleased to offer you a position with Velcera, Inc (Company) with the
following terms and specifications:
 

1.
Position: Chief Financial Officer

 

2.
Reporting to: President and CEO

 

3.
Responsibilities: Responsibilities include, but are not limited to:




·
Provide planning and execution of all financial and accounting matters for the
Company, including overall financial leadership including strategic planning,
budgeting, internal controls, accounting, financial reporting, audit, control
practices, cash flow management, and investment practices,

·
Lead the production of reporting the company's results of operations, including
reporting and compliance with all relevant financial regulatory authorities,
including the SEC and applicable stock exchanges,

·
Develop and direct the Company's financial policies and standards, including
adherence to GAAP and all other relevant accounting standards,

·
Participation in financial projections and analysis,

·
Participate as an officer of the Company in the development, assessment,
selection, and implementation of business and capitalization opportunities,

·
Provide leadership in investor relations activities helping drive the strategy
to maximize the Company's long-term value creation,

·
Provide support of and participation in business development activities,

·
Provide leadership in administration and operations matters, such as facilities
management, IT support, purchasing, employee payroll, benefits, etc.,

·
Assume other responsibilities as may be assigned by the CEO or the Board of
Directors from time to time.

     

4.
Compensation:

     

   
Base Salary: $15,500 per month
 
The salary will be reviewed on January 1, 2008 with the opportunity of receiving
an increase commensurate with performance. Following this date the salary will
be reviewed and adjusted on January 1 each year.

 
 
 

--------------------------------------------------------------------------------

 
 
 

   
Annual Discretionary Bonus: Zero to 30% of annual base salary, as determined by
the Company in its sole discretion. You are eligible to receive this bonus for
the period from start date to December 31, 2007 on a prorated basis.
 
Equity: Subject to Board approval Velcera will grant 100,000 shares of common
stock on your start date at a strike price equal to the fair market value (as
determined by the Company) on your start date, which is expected to be $1.87 per
share. Options will vest in three equal parts over a three (3) year period,
commencing on the first anniversary date of employment. With the exception of
the foregoing terms described above, all terms of the Options are defined in
Velcera's employee 2003 Stock Incentive Plan. (Attachment 1) Options will only
vest if you are an employee of the Company on each vesting date. Upon your
termination, unvested options will be deemed expired except as addressed under
Section 6.

         
 

5.
Benefits, Vacation and other

     

   
Benefits: All rights and benefits for which you are eligible under any benefit
or other plan (including, without limitation medical, medical reimbursement and
hospital plans, dental, retirement programs, employee stock option plans, life
insurance and other "fringe" benefits) as the Company shall make generally
available to its eligible employees from time to time.
 
Vacation: Fifteen business days per annum, in addition to holidays observed by
the Company (currently 12).

 
 

6.
Change in Control

     

   
Upon (i) termination of your employment for any reason during the one (1) year
period following the occurrence of a "Change of Control," that occurs during the
first three years of your employment with the Company, or (ii) termination of
your employment by the Company or its successor without "Cause" or by you for
"Good Reason" during the one (1) year period following the occurrence of a
Change of Control after the first three years of your employment with the
Company, you shall receive severance equal to one year's compensation defined as
your then base salary plus the mid-point of your then discretionary bonus range
and any unvested options will vest. This payment will be in lieu of the
severance provided in Section 7.
 
For the foregoing purposes, (a) a Change of Control shall be as defined in the
2003 Stock Incentive Plan, (b) "Cause" shall mean (i) the commission of a
criminal act by you, (ii) gross negligence, gross malfeasance, gross misfeasance
or gross misconduct by you in the performance of your job, (iii) actions by you
which cause the Company's reputation or image to materially suffer, (iv) a
material breach by you of the Company's 2007 Personnel Policies and Procedures,
as amended from time to time, including the confidentiality provision therein,
or (v) other events or matters relating to your job performance or conduct that
would ordinarily cause an employer to seriously consider the termination of an
employee's employment; and (c) "Good Reason" shall mean any decrease in your
salary without "cause", any material reduction in your job responsibilities
without "Cause", or relocation of your place of employment to a location more
than 10 miles from the Company's current location.

 
 
 

--------------------------------------------------------------------------------

 
 

  7. Employment

     

   
Your employment shall start on April 23, or at a mutually agreeable date, but
not later than May 15, 2007, subject to the Company's receipt of satisfactory
background checks and reference checks before such time.
 
Your employment shall be on an at-will basis and will be subject to the Company
"2007 Personnel Policies and Procedures" manual, which includes confidentiality
and inventions assignment agreements, and Velcera's general satisfaction with
your work performance. You may terminate your employment with the Company for
any reason upon written notice. Additionally, Velcera may terminate your
employment, for any reason, upon written notice, provided that if you are
terminated without cause, the Company will pay you severance equal to three
months of your base salary (without potential bonus or other benefits).
 
We are very pleased and excited to have you at the foundation of our Team. If
you find this letter agreeable, please sign two originals in the space indicated
and return to me.

     

    Sincerely,

     

   
/s/ Dennis F. Steadman   
Dennis F Steadman
President and CEO


Accepted:




/s/ Matthew Hill       4/3/07 
Matthew Hill

 